 



Exhibit 10.5
Schedule 2 to Indenture
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company II, LLC
$1,851,000,000 Series A Transition Bonds
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the “Agreement”),
dated as of December 16, 2005, between CenterPoint Energy Houston Electric, LLC,
as Servicer, and
CenterPoint Energy Transition Bond Company II, LLC, as Issuer, the Servicer does
hereby certify as follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement. References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
Collection Periods: August 1, 2006 through January 31, 2007
Payment Date: February 1, 2007
Today’s Date: January 31, 2007
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:

                 
i.
  Remittances for the August 1 through 31, 2006 Collection Period    
19,328,665.86      
ii.
  Remittances for the September 1 through 30, 2006 Collection Period    
18,528,034.18      
iii.
  Remittances for the October 1 through 31, 2006 Collection Period    
18,117,960.75      
iv.
  Remittances for the November 1 through 30, 2006 Collection Period    
17,263,035.90      
v.
  Remittances for the December 1 through 31, 2006 Collection Period    
13,646,439.87      
vi.
  Remittances for the January 1 through 31, 2007 Collection Period    
13,524,861.42      
vii.
  Net Earnings on Collection Account     1,607,663.07     [7/1/06 through
12/31/06]
 
               
viii.
  General Subaccount Balance (sum of i through vii above)     102,016,661.05    
 
 
               
ix.
  Excess Funds Subaccount Balance as of Prior Payment Date     1,883,170.01    
 
x
  Capital Subaccount Balance as of Prior Payment Date     9,255,000.00      
 
               
xi.
  Collection Account Balance (sum of viii through x above)     113,154,831.06  
   
 
               

2. Outstanding Amounts as of Prior Payment Date:

             
i.
  Tranche A-1 Principal Balance     231,435,317.00  
ii.
  Tranche A-2 Principal Balance     368,000,000.00  
iii.
  Tranche A-3 Principal Balance     252,000,000.00  
iv.
  Tranche A-4 Principal Balance     519,000,000.00  
v.
  Tranche A-5 Principal Balance     462,000,000.00  
 
           
vi.
  Aggregate Principal Balance of all Series A Transition Bonds    
1,832,435,317.00  
 
           

3. Required Funding/Payments as of Current Payment Date:

                              Projected             Principal   Semiannual    
Series A Principal   Balance   Principal Due
i.
  Tranche A-1     179,908,675.00       51,526,642.00  
ii.
  Tranche A-2     368,000,000.00       0.00  
iii.
  Tranche A-3     252,000,000.00       0.00  
iv.
  Tranche A-4     519,000,000.00       0.00  
v.
  Tranche A-5     462,000,000.00       0.00  
 
                   
vi.
  For all Series A Transition Bonds     1,780,908,675.00       51,526,642.00  
 
                   

                                  Transition   Days in             Bond  
Interest             Interest Rate   Period (1)   Interest Due
vii.
  Required Tranche A-1 Interest     4.840 %   180     5,600,734.67  
viii.
  Required Tranche A-2 Interest     4.970 %   180     9,144,800.00  
ix.
  Required Tranche A-3 Interest     5.090 %   180     6,413,400.00  
x.
  Required Tranche A-4 Interest     5.170 %   180     13,416,150.00  
xi.
  Required Tranche A-5 Interest     5.302 %   180     12,247,620.00  

 

(1)   On 30/360 Day basis.

 



--------------------------------------------------------------------------------



 



                              Funding     Required Level   Required
xii.     Capital Subaccount
    9,255,000.00       0.00  

4. Allocation of Remittances as of Current Payment Date Pursuant to
Section 8.02(d) of Indenture:

         
i.     Trustee Fees and Expenses
    0.00  
ii.     Servicing Fee
    462,750.00 (1)
iii.     Administration Fee and Independent Managers Fee
    52,500.00 (2)
iv.     Operating Expenses
    76,596.42 (3)
v.     Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
       

                              Per $1,000             of Original Series A  
Aggregate   Principal Amount
1. Tranche A-1 Interest Payment
    5,600,734.67       22.40  
2. Tranche A-2 Interest Payment
    9,144,800.00       24.85  
3. Tranche A-3 Interest Payment
    6,413,400.00       25.45  
4. Tranche A-4 Interest Payment
    13,416,150.00       25.85  
5. Tranche A-5 Interest Payment
    12,247,620.00       26.51  

     vi.     Principal Due and Payable as a result of Event of Default or on
Final Maturity Date

                              Per $1,000             of Original Series A  
Aggregate   Principal Amount
1. Tranche A-1 Principal Payment
    0.00       0.00  
2. Tranche A-2 Principal Payment
    0.00       0.00  
3. Tranche A-3 Principal Payment
    0.00       0.00  
4. Tranche A-4 Principal Payment
    0.00       0.00  
5. Tranche A-5 Principal Payment
    0.00       0.00  

     vii.     Semiannual Principal

                              Per $1,000             of Original Series A  
Aggregate   Principal Amount
1. Tranche A-1 Principal Payment
    51,526,642.00       206.11  
2. Tranche A-2 Principal Payment
    0.00       0.00  
3. Tranche A-3 Principal Payment
    0.00       0.00  
4. Tranche A-4 Principal Payment
    0.00       0.00  
5. Tranche A-5 Principal Payment
    0.00       0.00  

             
viii.
  Amounts Payable to Credit Enhancement Providers (if applicable)     N/A  
ix.
  Operating Expenses not Paid under Clause (iv) above     0.00  
x.
  Funding of Capital Subaccount (to required level)     0.00  
xi.
  Net Earnings in Capital Subaccount Released to Issuer     244,969.08  
xii.
  Deposit to Excess Funds Subaccount     2,830,498.88  
xiii.
  Released to Issuer upon Series Retirement: Collection Account     0.00  

 

(1)   Servicing fee: $1,851,000,000 x .05% x 180/360 = $462,750.00   (2)  
Administration fee: $100,000 x 180/360 = $50,000.00; Independent Managers fee:
$2,500.00   (3)   Reimbursement to Administrator for fees/expenses paid to
independent accountant ($28,000.00), printer ($10,449.00), rating agencies
($7,500.00), outside legal counsel ($20,612.50) and L/C issuing bank
($10,034.92)

 



--------------------------------------------------------------------------------



 



5. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to
Section 8.02(d) of Indenture):

             
i.
  Excess Funds Subaccount (available for 4.i. through 4.xi.)     0.00  
ii.
  Capital Subaccount (available for 4.i. through 4.ix.)     0.00  
 
           
iii.
  Total Withdrawals     0.00  
 
           

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

                  Series A        
i.
  Tranche A-1 Principal Balance     179,908,675.00  
ii.
  Tranche A-2 Principal Balance     368,000,000.00  
iii.
  Tranche A-3 Principal Balance     252,000,000.00  
iv.
  Tranche A-4 Principal Balance     519,000,000.00  
v.
  Tranche A-5 Principal Balance     462,000,000.00  
 
           
vi.
  Aggregate Principal Balance for all Series A Transition Bonds    
1,780,908,675.00  
 
           
 
           
vii.
  Excess Funds Subaccount Balance     4,713,668.89  
viii.
  Capital Subaccount Balance     9,255,000.00  
 
           
ix.
  Aggregate Collection Account Balance     13,968,668.89  
 
           

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):
     i. Semiannual Interest

          Series A        
1. Tranche A-1 Bond Interest Payment
    0.00  
2. Tranche A-2 Bond Interest Payment
    0.00  
3. Tranche A-3 Bond Interest Payment
    0.00  
4. Tranche A-4 Bond Interest Payment
    0.00  
5. Tranche A-5 Bond Interest Payment
    0.00  

     ii.     Semiannual Principal

          Series A        
1. Tranche A-1 Principal Payment
    0.00  
2. Tranche A-2 Principal Payment
    0.00  
3. Tranche A-3 Principal Payment
    0.00  
4. Tranche A-4 Principal Payment
    0.00  
5. Tranche A-5 Principal Payment
    0.00  

8. Shortfall in Required Subaccount Level as of Current Payment Date (after
giving effect to payments to be made on such Payment Date):

             
i.
  Capital Subaccount     0.00  

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this 31st day of January, 2007.
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer

         
by:
  /s/ Marc Kilbride
 
Marc Kilbride    
 
  Vice President and Treasurer    

 